PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/767,934
Filing Date: 12 Apr 2018
Appellant(s): Boyle et al.



__________________
Una L. Lauricia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/20/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

A. 	The Rejection of Claim 41 under 35 USC § 112(a)
Claim 41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 41, applicant’s original disclosure fails to divulge the method step of “applying suction to said excision device in order to pull the tissue tract into close apposition thereto”. Hence, the limitation is considered new matter.

B.	The Rejection of Claims 12, 14, 15, 20, 39, 40, and 42 under 35 USC § 103
Claims 12, 14, 15, 20, 39, 40, and 42, are rejected under 35 U.S.C. 103 as being unpatentable over Boyle, JR. (US 2009/0054805) in view of Kvavle et al. (US 4,007,732), both are cited in previous office action.
Regarding claim 12, an invention relating to biopsy devices, Boyle discloses (Figs. 14A-15F) a method of excising a nodule within a lung of a patient (Par. 0097), comprising anchoring a catch wire (81) from the nodule [i.e. when the needle is removed, leaving the catch wire intact in the tract to the 
In the same field of endeavor, which is biopsy devices, Kvavle teaches the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire (Col. 2, lines 54-68 & Col. 3, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle to have the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire. Doing so would provide passage for biopsy tool and thus avoid unnecessary damage to surface tissue, and applies a light tension to the wire to guide the tool and stabilize the specimen to be cut (Col. 2, lines 55-60), as taught by Kvavle.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle, in view of Kvavle, as applied to claim 12 above, and further in view of Krolik et al. (US 2010/0036312), cited in previous office action.
Regarding claim 41, Boyle, as modified by Kvavle, discloses the method of claim 12. Boyle fails to disclose further comprising applying suction to said excision device in order to pull the tissue tract into close apposition thereto.
In an analogous art, which is surgical snare instruments, Krolik teaches (Figs. 3A) applying suction to a catheter (20) in order to pull the tissue tract into close apposition thereto (Par. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle, in view of Kvavle, to have the method step of applying suction to said excision device in order to pull the tissue tract into close apposition thereto. Doing so would maintain the material adjacent the distal end of the catheter [i.e. excision device] to prevent migration of the material during subsequent steps of the procedure (Par. 0057), as taught by Krolik.
(2) Response to Argument
Appellant argues that their original disclosure provides support for claim 41. Specifically, applicant cites to the specification’s disclosure of an embodiment where, after a catch wire 156 is anchored from behind a target tissue via a tissue anchor, a suction catheter is advanced over the catch wire. Page 39, lines 7-27 and FIG. 38. The resulting vacuum drawn through apertures of the suction catheter maintains a negative pressure within the chest to keep the lungs fully expanded during an operation, “and further pulls the lung tract down toward the suction catheter.” Id. at lines 18-21. The specification then discloses that the remaining steps of the method, including excision of the target tissue with the excision device, are performed while vacuum is maintained within the tissue tract. Id. at lines 24-27. Hence, suction would be applied to the excision device in order to pull the tissue tract into close apposition thereto. Examiner respectfully disagrees.
Appellant’s original disclosure does not explicitly divulge applying suction to said excision device in order to pull the tissue into close apposition to the excision device. Furthermore according to applicant’s citations above, suction is applied to the suction catheter, not the excision device, and pulls the lung tract down toward the suction catheter comprising distal apertures that are located distal of the distal end of the excision device. The suction catheter is used in this configuration to maintain a negative pressure within the chest to keep the lungs fully expanded during an operation. Additionally, it is not inherent that the suction catheter pulling the lung tract down toward the suction catheter is also pulling the lung tract down toward and in close apposition to the excision device. Hence, the 112(a) rejection of claim 41 is maintained. Examiner suggest appellant amends claim to have the method step of: applying suction to a suction catheter in order to pull the tissue into close apposition to the suction catheter.
Appellant argues that previously cited prior art reference Kvavle does not make up for the deficiencies of previous cited prior art reference Boyle. Specifically, Appellant disagrees that Kvavle teaches the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire because Boyle discloses that the tract is opened to a size that is large enough to accommodate an inserted sheath having a diameter at least the size of the target tissue, hence there is no reason one skilled in the art would have inferred or incorporated the application of a counterforce applied by tensioning the snare shaft as the sheath is passed. Examiner respectfully disagrees.
Kvavle teaches the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire (Col. 2, lines 54-68 & Col. 3, lines 1-7) for the purpose of avoiding unnecessary damage to tissue and guiding the tool and stabilizing the specimen to be cut (Col. 2, lines 55-60). Hence, there are reasons one skilled in the art would have inferred or incorporated the application of a counterforce applied by tensioning the snare shaft as the sheath is passed, and furthermore have Kvavle make up for the deficiencies of Boyle.
Also, Appellant argues one skilled in the art of biopsy techniques would have understood that the techniques and tools used to biopsy breast tissue having a plurality of minute lesions, as in Kvavle, are not interchangeable with the techniques and tools used in excising a nodule from a lung. In fact, Boyle expressly teaches against the method disclosed in Kvavle. Specifically, Boyle states, “there are a number of difficulties in introducing large bore devices into an organ ... to obtain a larger tissue sample with better preserved tissue architecture ... as the diameter of the access device goes up, so does the complication rate. This is especially the case in the lung, where it is desirable to sample lung nodules that are less than 1.5 cm, but the risk of bleeding and air leakage is significant. Furthermore, the proximity of major vascular structures in the lung... makes the process of pushing large diameter cutting elements into the body dangerous.” Para. [0101]. Examiner respectfully disagrees. 
Previously cited prior art references Boyle and Kvavle are both in the same field of endeavor, which is biopsy devices. Additionally, the modification is not a matter of interchanging techniques or tools. Kvavle is not being relied upon to teach a method step of introducing a large bore device into an organ, instead Kvavle is relied up to teach the method step of advancing and excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire.
Lastly, Appellant argues Boyle does not disclose or suggest a step of advancing an excision device along a catch wire to excise a target tissue against a counterforce applied by tensioning the catch wire. Examiner respectfully disagrees. 
Boyle discloses the operator pulls on the snare shaft and this engages the treble hook to the target tissue, with the snare shaft traversing the target tissue, nodule or interstitial structure, to be sampled. Once the snare shaft and treble hook are engaged with the target tissue, a sheath is passed over the snare shaft and the target tissue (Par. 0096) [i.e. the snare is pulled to engage the tremble hook, which is part of the catch wire, to the target tissue. The sheath is passed over the snare and target tissue while the snare and tremble hook are engaged, meaning the snare is obviously being pulled to create the engagement]. Also, Boyle discloses the sheath can core out tissue (Par. 0097). Hence, Boyle discloses the method step of advancing an excision device along a catch wire to excise a target tissue against a counterforce applied by tensioning the catch wire.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHIMA U IGBOKO/Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771           
                                                                                                                                                                                             
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.